DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.
Claims 1, 4, 7, 36, 42, 46, 48, 50, 94, 97, and 123 have been amended. Claims 2-3, 5-6, 8-12, 14-35, 37-41, 43-45, 47, 95-96, 98-122, and 125-126 have been canceled. Claims 1, 4, 7, 13, 36, 42, 46, 48, 50, 51, 94, 97, and 123 are pending and under examination. 
Withdrawn Rejection
The rejection of claims 1, 4, 7, 13, 25, 29-30, 35-36, 42, 46, 48, 50-51, 94, 97, and 123-126 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 3 of the previous Office action. 
Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 36, 42, 46, 48, 50, 51, 94, 97, and 123 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (ii) administering a therapeutically effective amount of CAR T cell therapy on day zero, wherein the patient has been determined to exhibit a decrease in the serum level of perforin and an increased serum level of IL-15, IL-7, and the at least one additional cytokine, at day zero, prior to the administration of CAR T cell therapy and relative to their baseline serum levels, prior to the administration of the preconditioning agent. 
This limitation is unclear because the claim does not set forth how one is to determine that a patient exhibits a decrease in the serum levels of perforin and an increased serum level of IL-15, IL-17, and the at least one additional cytokine. The CAR T cell administration must be carried out after the preconditioning agents have been administered and once the perforin level decreases and the IL-15, IL-7 and the at least one additional cytokine increases. However, the claim does not set forth a step, such that this determination can be made. In other words, the claim recites an outcome without including the step to achieve the outcome. Claims 13, 36, 42, 46, 48, 50, 51, 94, 97, and 123 do not remedy the deficiency of claim 1, and thus, are included in the rejection. Clarification and/or correction is required. 
Applicant’s Arguments
Applicant argues that the specification sets forth examples that explain how to measure and what is meant by determining whether or not a patient exhibits a decrease in the serum level of perforin and an increased serum level of IL-15, IL-7, and the at least one additional cytokine, at day zero, prior to the administration of CAR T cell therapy, and relative to their baseline serum levels prior to the administration of the preconditioning agents. Applicant references paragraph -272 to support this statement. Applicant argues that one of ordinary skill in the art is familiar with a variety of methods for measuring serum cytokine levels at different stages of cancer treatments and it is simple math to compare values pre- and post-conditioning to assess whether there is an increase from one time point to the next. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Although the specification may set forth various ways to determine the biomarkers levels, it is unclear which of these ways is encompassed by the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the claims do not recite a measuring step. Applicant’s arguments make it clear that the intent of the claim is to include measuring the biomarkers; however, no measuring step is recited. “Determining” does not necessarily mean that the markers are measured, and could be interpreted as reading the markers levels on a computer screen. Clarification and/or correction is required.
New Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 13, 36, 42, 46, 48, 50, and 123 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
	The claims are drawn to a method for identifying a patient suitable for anti- CD19 CAR T cell therapy comprising (i) administering to the patient one or more preconditioning agents that are capable of decreasing the serum level of Perforin and increasing a serum level of IL-15, IL-7, and of at least one additional cytokine selected from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof, wherein the preconditioning agents comprise cyclophosphamide and fludarabine; (ii) measuring the serum levels of Perforin, IL-15, IL-7, and of at least one additional cytokine selected from the group consisting of MCP- 1, CRP, PLGF, IP-10, and any combination thereof, at baseline, which is prior to the administration of the preconditioning agent(s), and at day zero, which is after administration of the preconditioning agent(s) and prior to, but on the day of, administration of CAR T cell therapy; wherein the patient is selected as suitable for anti- CD19 CAR T cell therapy when there is a decrease in the serum level of Perforin and an increase in the levels of the cytokines measured from the baseline to the day zero measurements.
The claim(s) recite(s) wherein the patient is selected as suitable for anti-CD19 CAR T cell therapy when there is a decrease in the serum level of perforin and an increase in the levels of the cytokines measured from the baseline to the day zero measurements.  The limitation of selecting, under their broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the selecting step describes a naturally occurring relationship between perforin, IL-15, IL-7, and at least one additional cytokine selected from MCP-1, CRP, PLGF, and IP-10, and the preconditioning agents (i.e., cyclophosphamide and fludarabine), and thus is also considered to recite a law of nature. Accordingly, the claim recites a judicial exception (both an abstract idea and a law of nature).
This judicial exception is not integrated into a practical application. The claim(s) does/do
not include additional elements that are sufficient to amount to significantly more than the
judicial exception. A claim that focuses on the use of a judicial exception must also include
additional elements or steps to show that the inventor has practically applied, or added
something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966. Adding
steps to a natural biological process or an abstract idea that only recite well-understood, routine,
conventional activity previously engaged in by researchers in the field would not be sufficient.
See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following
laboratory techniques as well-understood, routine, conventional activity in the life science arts
when they are claimed in a merely generic manner (e.g., at a high level of generality) or as
insignificant extra-solution activity. Determining the level of a biomarker in a biological sample
by any means has been determined as one of the well-understood, routine, conventional
activity: see Mayo, 566 U.S. at 79,101 USPQé2d at 1968; Cleveland Clinic Foundation v. True
Health Diagnostics, LLC, 859 F.3d 1352, 1362,123 USPQ2d 1081,1088 (Fed.Cir. 2017). The claim recites the additional element of measuring the serum levels of perforin, IL-15, IL-7, and of at least one additionally cytokine selected from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof. The claims do not recite any particular assay for determining the levels of the biomarkers. Thus, the claims are generic for this step and encompass any detection format. This is acknowledged by the instant specification, which states,
	[0061] Serum levels of a given analyte can be measured using any method known in the art. For example, cytokine serum levels can be measured using an enzyme-linked immunosorbent assay (ELISA). In one particular embodiment, cytokine serum levels can be measured using an EMDmillipore LUMINEX® xMAP® multiplex assay.
Therefore, the additional feature of measuring the biomarkers using any known assay does not ensure that the claims amount to significantly more than the natural principle itself. Furthermore, comparing the biomarker level to baseline levels is not a practical application of the judicial exception, as this step is also a routine and conventional step typically taken by those when measuring biomarkers.  Therefore, the additional feature of measuring the serum levels of biomarkers and comparing said levels of the biomarkers to baseline levels does not ensure that the claims amount to significantly more than the natural principle itself. The claims use conventional means to observe a judicial exception and the additional limitations do not integrate the recited judicial exception into a practical application. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability. The claim is therefore directed to the judicial exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of detecting the serum levels of biomarkers and comparing said levels of the biomarkers to baseline levels do not
require any particular application of the recited selecting step and is at best the
equivalent of adding the words “apply it” to the judicial exceptions. It should be noted that selecting the patient as suitable for anti-CD19 CAR T cell therapy is not a treatment step, as there is nothing in the claim that requires that the anti-CD19 CAR T cells be administered following the selection. Mere instructions to apply an exception cannot provide an inventive concept. Additionally, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, is not enough to qualify as "significantly more” when recited in a claim with a judicial exception. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 13, 36, 42, 46, 48, 50, and 123 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites wherein the patients is treated with anti-CD19 CAR T cell therapy when exhibiting a decreased serum level of perforin and an increased serum level of IL-15,IL-7, and of the at least one additional cytokine… This limitation is indefinite because it is apparent that the anti-CD19 CAR T cell administration is conditional on the marker levels; however, the claim does not include a step of measuring the markers. In other words, the claim recites an outcome without including the step to achieve the outcome. Clarification and/or correction is required. Claims 13, 36, 42, 46, 48, 50, and 123 do not remedy the deficiency of claim 7, and thus, are included in the rejection. 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646